            Case
            /09)App1:20-mj-00027-PMS
AO 106(Rev.01      lioationforaSearchWnmmt Document 1 Filed 02/18/20 Page 1 of 6 Pageid#: 1


                              U M TED STATES D lS                     CT C OURT CLERIfSO
                                                                                       ATF
                                                                                         AFBIC
                                                                                             iNEGUD.O
                                                                                                    S.
                                                                                                     NDI
                                                                                                       SKCOURT
                                                                                                       vA           ,
                                                          forthe                                           FILED
                                                 westernoistrictofvirgnia                            FEB @S 2ë2g
                                                                                                   JU     c.   L Y CLERK
            ln the M atterofthe Search of                   )                                    BY:                    .
       (Briejl
             y describethepropertytobesearched              )                                             )     L
               fpthepersonbynameandJNz'
        orf& arl
               .

              622 1/2 Dalton Street
                                      eâ'
                                        â'
                                         .
                                         l                  )
                                                            )
                                                                    casex o.  lzgow'yu
                   Marion,VA                                )
                                                            )
                                   A PPIK A H ON FOR A SEARCH W AIm ANT
        1,afederal1aw enforcementom ceroran attom ey forthe governm entarequesta search w arrantand stateunder
penalty ofperjmy that1havereasontobelievethatthereisnow concealedonthefollowingpersonorproperty
locatedinthe         Westem          Districtof             Virginia            Sdentk
                                                                                     ? thepersonordescribeJlro/erfzto
besearckedandgiveflJlocadonl: 622 1/2 Dalton Street,Marion,VA -to include the residence,curtilage,garages,
                              outbuildings,campers,persons and vehiclespresent,andvehicles in the immediate
                              vicinity ofthe residence provided the keysto oroperators ofsaidvehicles are found onthe
                              premises.Attachm entA consists ofa photograph ofthe residence.
         Theperson orpropertytobesearchedadescribed above,isbelievedto concealndentt
                                                                                   fythepersonordescribethe
propcrfytobesefzcë: see Attachm entB


        n ebasisforthesearchunderFed.R.Cn'm.P.41(c)is(checkoneormorel.
             Xevidenceofacvime;.
             # contrabandafruitsofcrime,orotheritemsillegallypossessed;
             W propertydesignedforuse,intendedforuse,orusedixlcommitfingacrime;
             n a pmson to be arrested oraperson wlto isunlawfully restraiaed.

        'I'
          hesearch isrelatedtoaviolation of         21    U.S.C.9 846/841(a)(1) ,andtheapplicationisbuedon these
facts: SeeAttachmentC                                       and/or 841(a)(1)


        V Continuedonthenlnchedsheet.
        O Delayednoticeof    days(giveexactendingdateifmoreth% 30 days:                                   )isrequested
          under18U.S.C.j3103a,thebasisofwhichissetforthontheattachedsheet.


                                                                                 Applicant'
                                                                                          s x/gatzllzre
                                                                            Brian Snedeker,SpecialAqent
                                                                                 Prtntedname(Z?;J title

Sworn tobeforem eand siN ed in m y presence.


oate:       !%                                                                     Judge'
                                                                                        sâ'
                                                                                          jpwllzre
City nnd state:     Abingdon:Virginia                                       Pam ela Meade Sargent,USMJ
                                                                                 Printednamee lr/l/e
Case 1:20-mj-00027-PMS Document 1 Filed 02/18/20 Page 2 of 6 Pageid#: 2




                                                                           A T TA C H M EN T A


     '
                                                                                7                                  v                                                                         .
                           .
         .:                                                          e.#              .                              .' .                 /'
                                                                                                                                          .
                                     k. .                    .                             ëta...                                        -
                                                        L                             C'!''hwo'          .                              A. 'O-
                                                                                                                                             x-
                                                                                                ..k
                                                                                                  W...j.g     . ?x
                                                                                     .*
             r        ,.. u+           .d            .. y
                                                    ::  l;                         .#  .J'.X
                                                                                           .N     ,    ..
                                                                                                      %.hi
                                                                                                         *4k
                                                                                                           .'
                                                                                                            u..
                                                                                                              .<x h.lY   p
                                                                                                                         u!Né>
                                                                                                                           v' '' .
                                                                                                                                 >       ... .    :t6t
                                                                                                                                                     ''  u1.' .A'''      .'A    ...
                           '                    '                                  Jl.+t   ,  .
                                                                                       w. ./ ..
                                                                                        A ùö    .
                                                                                                t l
                                                                                                  .sn.*
                                                                                                      .
                                                                                                      4 4 y
                                                                                                          h..
                                                                                                            v<   '
                                                                                                               -e4
                                                                                                                  p.b:'
                                                                                                                 ..-%
                                                                                                                         4%
                                                                                                                        sz
                                                                                                                        ' .Lv
                                                                                                                              k
                                                                                                                              è  .F.t
                                                                                                                            .:e$.'3u'b..:.-A
                                                                                                                                           'J  ;>                              .' *...'.'-'t ..                             '
                          '. -                      .                              t..: - .
                                                                                          pK  - u
                                                                                                '
                                                                                                A..rT .v ..x y
                                                                                                             .  a   ..
                                                                                                                     C X..
                                                                                                                         %. * %    $       .     ..  s   .t                                       .         u  ..
                                                                                                                                                                                                                '
                                                                                                                                                                                                                n'
                                                                                                                                                                                                                 .     '                                               '
                             . .                                                  y;t . .u.y
                                                                                           .. ymv'x    J%-&,r.
                                                                                                             .w     k. %k-
                                                                                                                    .         .*.. .. . .r... ..         .'V..vy...                                             ..w..
          .
         '
                                                             .
                                                                                   ,k
                                                                                   '  'x
                                                                                       o..    < Fs
                                                                                              .
                                                                                                       .
                                                                                                       t.     :.
                                                                                                               '-' <'.           jy.
                                                                                                                                  é;
                                                                                                                                                         N
                                                                                                                                                         w
                                                                                                                                                !i.n .>'*.W'%      .<
                                                                                                                                                                    -w.
                                                                                                                                                                     *-h.?  ..
                                                                                                                                                                                                                    o,
                                                                                                                                                                                                                     -.-vu
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                         '..'' G
                                                                                                                                                                                                                                      .
                                                                                                       XM, <.u% .    -:>.'.  z'
                                                                                                                              N'
                                                                                                                               'r                                   .        A-,' '*'
                                                        ,
             .                                                                                         '
              '                                                                   '
                                                                                  ê
                                                                                  j' j %
                                                                                       à  ;'  .
                                                                                       .z::.'k*...u
                                                                                       z             v
                                                                                                     y.,w)%
                                                                                                          @G  '*
                                                                                                             wx@ .<
                                                                                                                  n.X   '
                                                                                                                        #'W
                                                                                                                          t4.  4 k'
                                                                                                                                 . ''              '       '  4
                                                                                                                                             L,' .':'.%.p'.k..18
                                                                                                                                                               .'.- '              E V
                                                                                                                                                                    Waxix'rhx-'tv-u-'?'e&rte*    '  '
                                                                                                                                                                                             ''<'4R'+'u
                                                                                                                                                                                                      +-v''',9,:.             e
                                                                                                                                                                                                                             . .'o' '
                                                                                                                                                                                                                                  x.-. ->
                                                                                 .. W'. .          t,
                                                                                                    rz-?  çk.
                                                                                                          '      *
                                                                                                                 .
                                                                                                                 ,%41.-  !..
                                                                                                                           u)rtk             .
                                                                                                                                             '                    k'
                                                                                                                                                                   sq                                -                                                            ' .
                                                                 .
                                                                                  .è.  .g*+u7   --b.ku ..
                                                                                                        p,.
                                                                                                       .u
                                                                                                          gwt.k.
                                                                                                               *h       z-
                                                                                                                N.t.w.'Y.' l   #. .
                                                                                                                                  . &        .'
                                                                                                                                             )  $/1t   ..&    ;k
                                                                                                                                                               R.z A.
                                                                                                                                                                   . x.2A<    :x
                                                                                                                                                                               xi
                                                                                                                                                                                   .'-      ..
                                                                                                                                                                                             <>$.    W'-k1h,.0&&.'  .K'. . . '.:'.    w...'
                                                                                    +
                                                                                    . ' .
                                                                                     .                  'n-    '. ''u.                  'x . à(.  . .at      V:   ee
                                                                                                                                                                   w        >
                                                                                                                                                                            'N.  . -
                                                                                                                                                                                 '%v                '-%vuaxu.         h- g'               %..
                                                                                 .r .. Y  ky.+j.:.
                                                                                          .           lï
                                                                                                       F+.u e.m F.   V.. zN*à.
                                                                                                                     .               w'.
                                                                                                                                       4s. ..h.'K-.% ..  nx. .'Isw.
                                                                                                                                                                  ''u
                                                                                                                                                                    x.v-
                                                                                                                                                                       ..e''.e.s>+..k
                                                                                                                                                                                    .&'*
                                                                                                                                                                                       *'b W             '                                 '''
                       '
                                   '                                             .
                                                                                     ,
                                                                                     .
                                                                                     $1
                                                                             IClttqpx'
                                                                                     ïh,+
                                                                                     -  e'*  4..4        .sts-eAq4CL.
                                                                                                    .ky..-          &Tïc
                                                                                                                    '   4.1z... ''*ua
                                                                                                                       e.            .
                                                                                          -ê;4t*:4.'-$ .'-'1'm% ,ow. 2::..k1bs->zol3JK..  .'.
                                                                                                                                            à.u. *47>:-,g:.N
                                                                                                                                                           v5
                                                                                                                                                           ' a7-'--   dc:?RT'<.t?   5;a'.:
                                                                                                                                                                                         1q6ù;.'$kk
                                                                                                                                                                                              *St'--.
                                                                                                                                                                                                    ''    1è-'1'%o'
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                        k.. ' '
                                                                                                                                                                                                                              h-
                                                                                                                                                                                                                               *%-4:.
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                               'w
                                                                                                                                                                                                                                                      '
                  s/'                                                            )d
                                                                                .v 1115-y,w...x.....z,
                                                                                                     xv
                                                                                                      ..'.a,...lb
                                                                                                               'w.. .J ;
                                                                                                                       ty, ...
                                                                                                                              w-s
                                                                                                                                xt..
                                                                                                                                   4.
                                                                                                                                    ak
                                                                                                                                     . 14
                                                                                                                                        . xy .ez
                                                                                                                                               y
                                                                                                                                               .
                                                                                                                                               '.th.c
                                                                                                                                                    p
                                                                                                                                                    hp<z
                                                                                                                                                       + qz )haï-e.
                                                                                                                                                                  a.
                                                                                                                                                                   ht. p.
                                                                                                                                                                      h.hv
                                                                                                                                                                         p&
                                                                                                                                                                          g: .tkhsa
                                                                                                                                                                                  .. h.
                                                                                                                                                                                   w44 .  y.   *.:q.                                v  .
                                                                                                                                                                                                                                       .
                                                                             k       4:s
                                                                            j.)'qljy..'x    m
                                                                                            s    h
                                                                                                 z r .k
                                                                                                      w  .    h
                                                                                                              .w-
                                                                                                                'u xo
                                                                                                                    '
                                                                                                                    w';:.4 z   ..  N
                                                                                                                                   ''
                                                                                                                                    V
                                                                                                                                    r
                                                                                                                                    .. .4
                                                                                                                                        . * 4  '*.
                                                                                                                                                 >.xa
                                                                                                                                                    * .
                                                                                                                                                      ' .*      mw        r  s
                                                                                                                                                                             w .  lt
                                                                                                                                                                                   w      Av.
                                                                                                                                                                                            p..à      Ne                 .
                                                                                                                                                                                                                         ;  . x
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                              -w. e >
                                                                                                                                                                                                                                    b '
                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                      .%  .,
                                                                                                                                                                                                                                           .tq
                                                                                       R:
                                                                                        T
                                                                                        ?=zx
                                                                                          ''     We'à'wkk.'
                                                                                                          .z
                                                                                                           zeN-w
                                                                                                               e.
                                                                                                                l.
                                                                                                                 ij.wuYxx
                                                                                                                        xb
                                                                                                                         unx.
                                                                                                                            r,..,sm   .ql..w(:,q.k4.q6
                                                                                                                                          '           4i,y-.>.',as',b'N''
                                                                                                                                                                        e.1:u:;'.xw.4N%'
                                                                                                                                                                                       xsO.1e
                                                                                                                                                                                            en.qlb.''kN.A..1éW.:'yS'F .       q.o:.'
                                                                                                                                                                                                                                   kwsNlY'.,.:
                                            '                                                       '                          ..
                                                                                                                                                     .g                     :k                ''    x                *; Y
                                                                            ..!.1.V.    ..lj'
                                                                                            .c.y.-w*we4.. KA.  Ywte' NN. 'a1.ukY1k.<.'
                                                                                                                                     .'w
                                                                                                                                         &
                                                                                                                                         akhGY.'d
                                                                                                                                       mx.        p   uu%vumxw. -Dzw--1   '* 4  Pw...
                                                                                                                                                                              ;:%
                                                                                                                                                                             Q.
                                                                                                                                                                                        <%k    .'.kkr 'h'
                                                                                                                                                                                                        4,'         .zv.% . z,w
                                                                                                                                                                                                                              i'
                                                                                                                                                                                                                               .%ip:%j,5>a:F.
                                                                                                                                                                                                                               %            qv
                                                                            t
                                                                            k
                                                                            .>.'.
                                                                                -
                                                                                >.'k-
                                                                                   .
                                                                                     't
                                                                                      -               -     .... -w ,w      v.ps.         z     q u  :<
                                                                                                                                       q..mqaks .w a w wœ.
                                                                                                                                                      x   ,.x.
                                                                                                                                                             .
                                                                                                                                                             v
                                                                                                                                                             svx  Y ., z &   .
                                                                                                                                                                             .    z
                                                                                                                                                                                       W'
                                                                                                                                                                                       .*   V'   % A  ) '
                                                                                                                                                                                                        x
                                                                                                                                                                                                        I
                                                                                                                                                                                           a,,.wk,ozvx.w.x    *   'h    j    J.
                                                                                                                                                                                                                              V
                                                                                                                                                                                                                              s
                                                                                                                                                                                                                              eg  '
                                                                                                                                                                                                                                rv.*  .
                                                                                                                                                                                                                                      Q
                                                                                                                                                                                                                                      t*
                                                                                                                                                                                                                                       %
                                                                                                                                                                                                                                  'x.s. d
                                                                                                                                                                                                                                   v    x  ',z
                                                                                                                                                                                                                                             t.
                                                                            jt4$),.4
                                                                                   ,,z*
                                                                                      .e.1
                                                                                      w  x..
                                                                                         W '.us
                                                                                              ,.c.
                                                                                              r ,XN
                                                                                                 ..u
                                                                                                   xê
                                                                                                    ,vw-
                                                                                                    .   om
                                                                                                       1:             ..
                                                                                                                       .-. *.Lw>.
                                                                                                                          .v.'L
                                                                                                                                 -.s 1,
                                                                                                                                .W-.Q.- %a  w%...Q=&     .)'%,
                                                                                                                                                        'c     s'w.'.i.!..>.              =Xv    q''
                                                                                                                                                                                                   uàqW '.h.$4
                                                                                                                                                                                                             Y.
                                                                                      s,.+ sy .x    z$..:
                                                                                                    J   .jjx.wp.. . .
                                                                                                        ,                    ..'' ..t .,'
                                                                                                                                      u   r.
                                                                                                                                        j.A 4v.r'
                                                                                                                                           a.%.
                                                                                                                                           s    .M
                                                                                                                                                 ap*%
                                                                                                                                                    .
                                                                                                                                                   .'
                                                                                                                                                    ,!
                                                                                                                                                     As'j.,.F'0V*
                                                                                                                                                       .p       :44k*  '*.                     oh
                                                                                                                                                                                        y-ip*y.%'r
                                                                                                                                                                                                &kr.3
                                                                                                                                                                                                    6%:/p,    ,
                                                                                :iot'              .q .s         .        .            >  x            .
                                                                                                                                                       w     v
                                                                                                                                                             x
                                                                                                                                                             sww                                            sj
                                                                                  .
                                                                                  . 4.#.-
                                                                                        ê&
                                                                                         <l%lk
                                                                                           vq
                                                                                            .#j
                                                                                             ' tv.
                                                                                                e.
                                                                                                  wk
                                                                                                  u4N
                                                                                                   w
                                                                                                     >,>j
                                                                                                        Jj.y
                                                                                                          ;
                                                                                                          kV R
                                                                                                             1
                                                                                                            w%
                                                                                                             r
                                                                                                              .'
                                                                                                               .
                                                                                                                    .  .    . .
                                                                                                                         .. . .
                                                                                                                         ê     .      .   .. .
                                                                                                                                             .  < *
                                                                                                                                                  m :g
                                                                                                                                                     kv.
                                                                                                                                                       .
                                                                                                                                                       tj>
                                                                                                                                                         yo
                                                                                                                                                          . %.
                                                                                                                                                             .
                                                                                                                                                             '
                                                                                                                                                             %
                                                                                                                                                             '.  .   .
                                                                                                                                                                     ye3
                                                                                                                                                                       ::   ;e.ç
                                                                                                                                                                               -4<   .
                                                                                                                                                         .778*xq 'xw.. ïr...r '. -uwvuw
                                                                                                                                                                                        *
                                                                                                                                                                                        k YN   .-
                                                                                                                                                                                                v :Y i.
                                                                                                                                                                                                      wk 4 l u
                                                                                 :. 1.kkxx'  v..%..4,'% -'
                                                                                                         ww...                      .-.% .                       (';.':-v.a&.o,-0.,x.a .'Yw '.<.w..'f
                                                                            j'a'AN....>v
                                                                               .
                                                                              q.
                                                                                      -.
                                                                                       .K.
                                                                                       - *.q
                                                                                         .
                                                                                           f..
                                                                                           ,
                                                                                           .
                                                                                          ..
                                                                                                                                              .b
                                                                                                                                               *'   œ%'.7-.<..'
                                                                                                                                                #v*!.         r..'.
                                                                                                                                                              .-
                                                                                                                                                                                                 .t
                                                                                                                                                                                                  .;
                                                                                                                                                                                                   .h
                                                                                                                                                                                                   .&' vxw
                                                                                                                                                                                                     '.qzo.z
                                                                                                                                                                                                           w..
                                                                                                                                                                                                             'h   .0
                                                                                                                                                                                                              X'.2x u+
                                                                                                                                                                                                                   *'>.<.
                                                                                                                                                                                                                     .                           .-
                                                                                uV' .w.w.sw.m.                                                                      ... n... .,.pj.y..<... p'
                                                                                                                                                                                            >kwx
                                                                                                                                                                                               -!
                                                                            .   ..
                                                                                 m. q                                                                   .' . .- ....
                                                                                                                                                                   ..,
                                                                                                                                                                     'N-..yz. . .1w.xw. ..
                                                                                                                                                                                  '..*%, '..
                                                                                                                                                                                         .
                                                                            .   +       Aq
                                                                                        '
                                                                                Knlta..+..x.
                                                                                          e.kt.                                                       ci.
                                                                                                                                                        k'
                                                                                                                                                                              '     '              ' .'               '           '
                                                                                       .'                                                                                                                     . .
                                                                                                                                                                                                                .'....
                                                                                        xev.s
                                                                                            QJ-                                                    irz
                                                                                                                                                   . Q'x'+.'.                                                                                    .

                                                                                                                                                   ..                                                                                     L:.. ....
                                                                                                                                                                                                                         a                                             .'
                                                                                                                                                                                                                          2
                                                                                                                                                                                                                       1...
                                                                                                                                                                                                                          .

                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       ...                                    .   li
                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                       s.                                     ..J




                      .        .                                                                                      .'r                                                 t                                   j'.                                         '

           Q                                  ;,b
      E.
     ..&
       '''.r.l ./.
       ..
        .
              '.h)t        .-'(
                          .w
                               '3-
                                            ' .
                                              ' !lx..ç1A,'
                                        a ,.;.''.h
                                                   ' . .r' ''
                                                          x 1z(*.
                                                                . ,       .'
                                                                          '                                                                                                                                         . .. '' .'.
                                                                                                                                                                                                                              *'                      '           '
                      %x.,w.
                           t.u y>.      > (ïx . - a a'' '. ' >1 .''.A't
                                   .;
                                    .
                               'Ya. . n.
                                       .ru. .
                                            q ).
                                            f.t:.
                                            .    .     ' m-..   .
                                                            >v ';a
                                                                 ..   w .
                                                                        ' ,
                                   <            r2 t             .         '.               '


                                                                           622% Dalton Street,M arion,VA
    Case 1:20-mj-00027-PMS Document 1 Filed 02/18/20 Page 3 of 6 Pageid#: 3



                                   ATTACHM EN T B


    1. M et%nmphetnmine,metbsmphetaminedistributionparaphenmliaincluding(butnot
       limitedto)scales,cllttingmaterial,pl%ticbaggies,wrappingmaterial;electronic
       commlmicationdevices(such ascellulartelephones)tbstareusedtocommllnicate
       with otherdrugtafsckers/co-conspiratorsy
                                              'electonic equipm entused forcotmter-
       surveillancetoincludevideosurveillancesystemsandrelatedDVRS(digitalvideo
       recorders),scanners,andanti-buggingdevices.
    2. Firearm s,includingbutnotlimited tohandgtms,rifles,and shotpm sthatare
       comm only used by individualsto protectconlolled substancesand related drug
'
'
       proceeds/assets.Firearms,oAentim esstolenaarealsoroutinely bartered in exchange
       forconlolled substances.

    3. Books,records,ledgersanotesaand videospertxiningto theillicitdistributiona
       ptlrchasing.and transporting ofmethamphetnm ine.

    4. M essages,letters,telephone mlmbers,and addressesrelating to customers,suppliers,
       and otherco-conspiratorsinvolved w1t11theillicitdistribution,purchasing,and
       transporting ofm ethnm phetamine. Thesem essages,letters,telephonenumbers,
       and addressesm aybewritten on personalcalendars,personaladdressand /or
       telephonebooks,Rolodex type indices,notebooks,loosepiecesofpaper,andfolmd
       in m ail.

    5. Photog aphsand Wdeosdepicting m etham phefnmine,drug distribution
       paraphem alia,substantialassets,co-conspirators,and personswith
       m etham phetsm ine

    6. Books,ledgers,receipts,bank statem ents,cashier'schecks,and otheritem s
       evidencing the acquisition,secreting,transfening and/orconcealmentofassetsorthe
       expenditure ofnarcoticsproceeds.

    7. ltemsorarticlesofpersonalpropertytendingto show ownership,dom inion,or
       controlofthepremises/property/vehicles.Suchitemsorarticlesinclude(butarenot
       limitedto)m rsonalidentiscatiow m rsonalcorrespondence,diaries,checkbooks,
       notes,photographs,keys,receipts,mail,m rsonaltelephone and addressbooks,
       videos,andmotorvehiclerelateddocuments(titles/registrations).
    8. Largeamountsofcurrency(exceeding$1000.00)orreadilytranqportedassets
       which areusedascash equivalents(cashier'schecks,prepaidmoney/creditcards,
       moneyordersetc.)
    9. Itemslisted in Paragraphs3through 7 may be stored in digitlm edia. Therefore,
       digitalmedia(includingbutnotlimitedto computers/computerharddrives,digital
       videorecorders(DVRs),floppydisks.CD's,tlash/   jllmpdrives,personaldigital
       assistants(PDA's),cellulartelephones/spartphones,digitalcnmeras,iPODs,PADs,
       etc.)aretobeseized andexaminedforthèitemslistedinParagraphs3through7.
Case 1:20-mj-00027-PMS Document 1 Filed 02/18/20 Page 4 of 6 Pageid#: 4


                                 A TTACHM ENT C

                                 AFFIDAVIT of
                           SpecialAgentBrian Snedeker
                          DrugEnforcem entAdm inistration
                                 Bristol,W rginia


1. 1,SpecialAgentBrian Snedeker,being duly sworn hereby deposeand say:

2.Thepurpose ofthisapplication andaY davitisto secc ea search warrantforthe
  prem isesknown as622 % Dalton Skeet,M arion,VA.Thisam ant,after
  obtaining andreviewing inform ation,believesthereisevidence ofdistribution of
  m ethamphelnm ineand/orconspiracy to (Iistributem etlmm phelamineat622 % Dalton
   Skeet,M arion,VA inviolationof21USC 841(a)(1)and846/841(a)(1).
3.1am aSpecialAgent* t.
                      11theDrugEnforcementAdministraéon(DEA)andhave
  beensoemployed forapproximately(28)years.DuringmyemploymentIhave
   received comprehensive classroom training from theDrugEnforcement
   Adm inislation in specialized narcoticinvçstigative mattersincludingbutnotlim ited
   todnzginterdiction,drug detectionamoney launderingtechniquesand schemes,
   smuggling,and the investigation ofindividualsand organizationsinvolving the
   smuggling,cultivation,manufactnring,and illicittraffcking ofcontrolled substances
   and controlled substance precm sors. 1haveparticipated in theinvestigationsand
   subsequentarrestsofhundredsofindividualsinvolvedwith thetrao ckngof
   methamphetnmine(aSchedule11ControlledSubstance).Ihavealsoexecuted
   hundredsofsearch warrantsrelatedtotheknm cking and m anufactnn'ngof
   m ethamphetnm ine.

4.'Thefactssetforth in thisaflidavitareknown to me asaresultofinfonnationprovided
  tom eby other1aw ee orcementoftk ers.

5.Dllring February 2020,1aw ee orcem entutilized acov dentialsource orsources
   toperformedmultiplecontrolledpurchases(surveilled,moitored,andrecordedby
   law enforcement)ofmethamphetaminefrom JasonBhnkensMponthepremisesofhis
   residencelocatedat622 % Dalton Skeet,M adonoVA. The lastoftheaforemenéoned
   controlled pm chasesoccurred withinthelastweek.

6.A review ofJason Blankenship'scn'm inalhistory revealed hisOctober2019 arrestfor
   PossessionofaSchedule11ControlledSubstxnce(withanoFensedateof09-30-
   2018).Blankensbipiscurrentlyundersupervisedprobationasaresultofhisbeing
   placed onFirstOffenderr eferredDisposition sGtus.

7.Thisafliantisawarebased on histm ining,experience,and conversationswith other
  1aw enforcem entofficersthatindividualswho distribute and/orconspiretodistribute
  m ethamphetaminetypicallym ainGin methamphetam ine,m ethamphetnm ine
   distributionparaphernslia(small,plastic,Ziploc-typebaygies,digitalscales,etc.),
   notes,records,messages,andtelephonemlmbers(pertmningtomethamphelnmine
   tram ckingrelatedconkcts/co-co>pgators/customers),andotheritemsaslistedand
   explainedonAttachmentB (oftheApplicationandAm davitforSearchW arrantto
Case 1:20-mj-00027-PMS Document 1 Filed 02/18/20 Page 5 of 6 Pageid#: 5



  whichthisaffidavitisattached)ontheirpersons,insidetheirresidences(andthe
  residences/distributionlocationstheyutilizefornarcoticstrao ckingpurposes)and
  relatedgarages,outbuildings/barns,campers,vehicles(orthevehiclestheyoperate),
  and insideofvehiclesregistered to otherpersonswhenthosevehiclesareparked at
  orin the l
           'mm ediatevicinityofthetraœ cker's/conspirator's
  residence/propeo /disG bution location.
8. 'l'
     hisaffiantisawarebased on histraining,experience,and conversationswith other
   law enforcem entofficersthatpersonswho clistribute and/orconspireto distribute
   m etlmm phefnmineroutinely have individualswho are customersand/orco-
  conspiratorspresentattheirresidences(andtheresidences/distributionlocations
  theyutilizefornarcoticstrafikkingpurposes)andrelated,garages,
  outbuildings/barns,and campers. These customers/co-conspiratorsaretypically drug
  usersanddrugtrafsckersthemselvesastheygenerallysellsome(ifnotall)ofthe
  metbsmphetam inethey purchasein ordertom ake aprost,payfortheirown drug
  habits,orboth. Theseclzstom ers/co-conspiratorsoften illegallypossess
  m ethsmphelnm ineand dl'uguseparaphem alia alongwithnotes,records,m essages,
  andtelephonentunbers(pertainingtotheacquisition/distributionof
  methamphetamine),andotheritemsaslistedandexplainedonAttachmentB (ofthe
  ApplicationandAffidavitforSearchW arranttowhichthisaffidavitisattached)on
  theirpersonsandintheirvehicles(orthevehiclestheyoperate)whichareoftentimes
  parked atorin theim mediatevicinity oftheirsom ces'/co-conspirators'
  residences/propeG es/i sG bution locations.

9.Thisaftiant,on multiple occmsionsduring thelastseveralyears,hœqhad
  m etbamphetalninedistributorsand/ormanufacturersdestroy/attem ptto destroy
  evidence(methamphetamineand/ormixturesconuiningmethamphetamine)of
  metbamphetxmine distribution and/orm antlfachm'ng duringtheexecution offederal
  search warrants.During these incidents,oncethem ethamphetamine
  trafficker/m anufacturerbecame awareofa1aw enforcementpresenceathis/her
  residence forthepurposeofexecuting asearch warrant,the traffkker/manufacturer
  qtlickly and easily disposed/attempted to disposeofm ethampheum ineand/orrelated
  m ixturesby flushing sam edown atoiletorlinsing same down a sink insidethe
  residence.In one particularincidentduring2019,thisaffianthad reliable
  inform aéon thatam etham phetaminetvam ckerpossessed multiple gallon sized
  Ziploc-typeplAsticbagsthateach contained multiplepoundsofmethamphetamine.
  By thetim e1aw enforcem entom cersreachedthetram cker'sm asterbatbroom
  dllringtheexecution ofafederalsearch warrantatthetraflkker'sresidence,they
  found m ethamphetnmineresidue/crystalsscattered abouttheflooraround thetoilet
  and(2)onegallonZiploc-typebagslayingnexttothetoiletwith onebagcontaining
  residueandtheothercontainingapproximately(1)otmceofmethamphetamine.In
  thatparticularincident,thisaffiantbelievesm ultiplepoundsofmethamphetam ine
  weresuccessfully flushed down the toiletby them ethamphetaminetraffickerbefore
  heretw atedto anotherroom in thehousewherehewassubsequently apprehended.

  Based uponthe above,tllisaffiantbelievesthereisreasonablesuspicionthat
  knocking andannouncing thepresenceof1aw enforcem entom cersatthetim eofthe
  execution ofthissearch warrantwouldrestlltinthedes% ction orattempted
   destructionofevidence(methamphelnmine)bytheoccupantts)oftheresidence.
Case 1:20-mj-00027-PMS Document 1 Filed 02/18/20 Page 6 of 6 Pageid#: 6



10. Jason Blankenship'su own residenceis622 % Dalton Street,M arionVA.

11.Based upon thefactssetforth above,Ibelievethere isprobablecauseforthe
   issuanceofasearchwarrantfortheprernisesknown as622 % Dalton St,
   M arion,VA (locatedwithintheW esternDistrictofVirginialasthereisprobable
   causetobelievethstthereisevidenceofaviolation of 21USC 841(a)(1)and
   846/841(a)(1)atsaidpremises.




           el
                                              = - lB -T o 'a &
 Brian Snedeker,SpecialAgent(DEA)                   D ate


subscribedandswom tobeforeme,thisthe 1*          dayof --                  P J0
inAbingdon,virgnia.

                                                PmpelaM eade sargent
                                             unitedstatesM agstratezudge
                                              w estem Districtofvirginia




Seen by:


      /s/Roy F.Evans                         02-18-2020
    Roy F.EvansaSAUSA                           D ate
